 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOSE CESAR CAMACHO,                                     Case No.: 2:18-cv-1263-APG-NJK

 4          Petitioner,                                                   Order

 5 v.                                                               [ECF Nos. 4, 6, 7]

 6 JOE LOMBARDO,

 7          Respondent.

 8         I previously issued an order for petitioner Camacho to show cause why his petition

 9 should not be dismissed as unexhausted and pursuant to the Younger abstention doctrine. ECF

10 No. 4. After obtaining an extension of time to respond to my order (ECF No. 7), Camacho has

11 failed to respond. Accordingly, this action will be dismissed without prejudice as both

12 unexhausted and pursuant to Younger.

13         Both the petition and the Eighth Judicial District Court docket reflect that Camacho is a

14 pretrial detainee. Camacho has not shown that he has exhausted his claims in this action. Braden

15 v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489-92 (1973); Carden v. Montana,

16 626 F.2d 82, 83 (9th Cir. 1980). Nor has he shown extraordinary circumstances justifying this

17 court’s interference with his ongoing state criminal proceedings. Younger v. Harris, 401 U.S. 37

18 (1971). Thus, I will dismiss this action.

19         IT IS THEREFORE ORDERED that that this action is dismissed without prejudice.

20         IT IS FURTHER ORDERED, pursuant to Rule 4 of the Rules Governing Section 2254

21 Cases, that the Clerk shall make informal electronic service upon respondents by adding Nevada

22 Attorney General Adam P. Laxalt as counsel for respondents and directing a notice of electronic

23
 1 filing of this order to his office. No response is required from respondents other than to respond

 2 to any orders of a reviewing court.

 3         IT IS FURTHER ORDERED that the petitioner is denied a certificate of appealability, as

 4 jurists of reason would not find the dismissal of the petition to be debatable or wrong.

 5         IT IS FURTHER ORDERED that the Clerk of the Court shall enter final judgment

 6 accordingly and close this case.

 7         Dated: October 18, 2018.

 8                                                       __________________________
                                                         ANDREW P. GORDON
 9                                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
